     Case 3:16-cv-00370-GPC-LL Document 71 Filed 03/24/20 PageID.1075 Page 1 of 2



 1   CARLSON LYNCH, LLP
     Todd D. Carpenter (CA 234464)
 2   tcarpenter@carlsonlynch.com
     Scott G. Braden (CA 305051)
 3   sbraden@carlsonlynch.com
     1350 Columbia Street, Suite 603
 4   San Diego, California 92101
     Telephone: (619) 762-1900
 5   Facsimile: (619) 756-6991
 6   Attorneys for Plaintiff and Class Counsel
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   MONICA RAEL and ALYSSA HEDRICK, Case No: 3:16-cv-00370-GPC-LL
     on behalf of themselves and all others
11   similarly situated,                    CLASS ACTION
12                Plaintiffs,                      PLAINTIFFS’ OPPOSITION TO
                                                   DEFENDANT’S EX PARTE MOTION
13   v.                                            TO EXTEND DEADLINE TO
                                                   PROVIDE NOTICE TO THE CLASS
14   THE CHILDREN’S PLACE, INC., a                 AND RELATED DEADLINES
     Delaware corporation, and DOES 1-50,
15   inclusive,                                    Judge: Hon. Gonzalo P. Curiel
                                                   Courtroom: 2D
16                Defendants.
17
18         Plaintiffs oppose Defendant’s attempt to further delay the disposition of this
19   Settlement.1 Defendant’s stated reason for need the extension—that its resources are
20   currently dedicated to temporarily shutting down its stores amidst the COVID-19
21   emergency—are not well taken. First, Defendant is not responsible for any aspect of the
22   notice program. The notice program is being exclusively handled by the third-party Claims
23   Administrator, Kurtzman Carson Consultants LLC (“KCC”).               Email Notice is
24   overwhelmingly being sent by KCC, not Defendant. Defendant did not specify a reason
25   as to why the present public health restrictions impact their ability to standby as KCC
26   administers notice.
27   1
       Capitalized terms herein, unless otherwise defined, have the same definitions as those
28   terms in the Settlement Agreement and Release. ECF No. 60-2, Ex. 1.
                                         -1-
      OPPOSITION TO EX PARTE MOTION TO EXTEND DEADLINE TO PROVIDE NOTICE TO THE
                             CLASS AND RELATED DEADLINES
                                                                         16cv0370
     Case 3:16-cv-00370-GPC-LL Document 71 Filed 03/24/20 PageID.1076 Page 2 of 2



 1         It is Plaintiffs’ position that there is no better time to provide notice to consumers,
 2   as most consumers are utilizing electronic correspondence to communicate with their
 3   employers, friends and family, and, thus, are more frequently checking their email.
 4   Plaintiffs are concerned that if the time period between the Class Response Deadline and
 5   last day to file briefs in support of the Final Order and Judgment is shortened to just 18 days
 6   (Defendant’s proposed extended deadlines are June 29, 2020, and July 17, 2020,
 7   respectively (ECF No. 70)), KCC will not have sufficient time to prepare its declaration in
 8   support of the motion for the Order Granting Final Approval of Class Settlement.
 9         Moreover, this case has been ongoing since 2016 and the Class has already
10   experienced significant delays in receiving benefits. On the heels of Settlement approval
11   in February 2018, the case was stayed from April 4, 2018 (ECF No. 48), to June 17, 2019
12   (ECF No. 57). The Class should experience no further delay in receiving notice and the
13   attendant benefits of the Settlement. Defendant should not be permitted to further delay
14   this Settlement based on such an ambiguous request.
15                                                  Respectfully submitted,
16   Date: March 24, 2020                           CARLSON LYNCH LLP
17                                            By: /s/ Todd D. Carpenter
18                                                Todd D. Carpenter (CA 234464)
                                                  tcarpenter@carlsonlynch.com
19                                                Scott G. Braden (CA 305051)
                                                  sbraden@carlsonlynch.com
20                                                1350 Columbia Street, Suite 603
                                                  San Diego, California 92101
21                                                Telephone: (619) 762-1900
                                                  Facsimile: (619) 756-6991
22                                                  Attorneys for Plaintiff and Class Counsel
23
24
25
26
27
28
                                         -2-
      OPPOSITION TO EX PARTE MOTION TO EXTEND DEADLINE TO PROVIDE NOTICE TO THE
                             CLASS AND RELATED DEADLINES
                                                                         16cv0370
